



Exhibit 10.4
 
SECURITIES ESCROW AGREEMENT


THIS SECURITIES ESCROW AGREEMENT (the “Agreement”), dated February 7, 2007, is
entered into by and among United National Film Corporation, a Nevada corporation
(the “Company”), Vision Opportunity Master Fund, Ltd., a Cayman Islands company,
as representative of the Purchasers (the “Purchaser Representative”), Fame Good
International Limited (the “Principal Stockholder”), and Kramer Levin Naftalis &
Frankel LLP, with an address at 1177 Avenue of the Americas, New York, New York
10036 (the “Escrow Agent”). Capitalized terms used but not defined herein shall
have the meanings set forth in the Purchase Agreement (as defined below).


WITNESSETH:
 
WHEREAS, the Purchasers will be purchasing from the Company shares of Series A
convertible preferred stock (the “Preferred Shares”), convertible into shares of
the Company’s common stock, par value $0.0001 per share (the “Common Stock”),
pursuant to a Series A Convertible Preferred Stock Purchase Agreement dated as
of the date hereof by and among the Company and the Purchasers (the “Purchase
Agreement”);
 
WHEREAS, as an inducement to the Purchasers to enter into the Purchase
Agreement, the Principal Stockholder has agreed to place the “Escrow Shares” (as
hereinafter defined) into escrow for the benefit of the Purchasers in the event
the Company fails to achieve the following financial performance thresholds for
the 12-month period ending December 31, 2007 (“2007”) and December 31, 2008
(“2008”):


(a) In 2007, Earnings Per Share of $0.465 (the “2007 Performance Threshold”),
such “Earnings Per Share” to be calculated by dividing the Net Income, as
defined in accordance with US GAAP and reported by the Company in its audited
financial statements for 2007 (the “2007 financial statements”), by 30,000,000
(the “Outstanding Shares”) which equals the aggregate number of shares of Common
Stock and preferred stock convertible on a one-to-one basis of the Company
immediately following the closing of the transaction contemplated by the
Purchase Agreement;


(b) In 2008, Net Income, as defined in accordance with US GAAP and reported by
the Company in its audited financial statements for 2008 (the “2008 financial
statements”) of $22,000,000 (the “2008 Performance Threshold”); and


WHEREAS, the Company, the Purchaser Representative and the Purchasers have
requested that the Escrow Agent hold the Escrow Shares on the terms and
conditions set forth in this Agreement and the Escrow Agent has agreed to act as
escrow agent pursuant to the terms and conditions of this Agreement.


NOW, THEREFORE, in consideration of the covenants and mutual promises contained
herein and other good and valuable consideration, the receipt and legal
sufficiency of which are hereby acknowledged and intending to be legally bound
hereby, the parties agree as follows:
 
-1-

--------------------------------------------------------------------------------



ARTICLE I
TERMS OF THE ESCROW


1.1 The parties hereby agree to establish an escrow account with the Escrow
Agent whereby the Escrow Agent shall hold the Escrow Shares as contemplated by
this Agreement.
 
1.2  Upon the execution of this Agreement, the Principal Stockholder shall
deliver to the Escrow Agent stock certificates evidencing 9,000,000 shares of
Common Stock, along with updated stock powers executed in blank with signature
medallion guaranteed (the “Escrow Shares”).
 


1.3. The parties hereby agree that the Escrow Shares shall be delivered as set
forth below:
 
(i)  If the Company’s Earnings Per Share for 2007 is less than 50% of the 2007
Performance Threshold, the Escrow Shares shall be distributed on a pro rata
basis to the Purchasers based on the number of Preferred Shares owned by such
Purchasers as of the date thereof. Within one (1) business day of the Purchaser
Representative’s receipt of the 2007 financial statements, the Company and the
Purchaser Representative shall provide written instruction to the Escrow Agent
instructing the Escrow Agent to issue and deliver the Escrow Shares to the
Purchasers on a pro rata basis to the Purchasers based on the number of
Preferred Shares owned by such Purchasers as of the date thereof.


(ii)  If the Company’s Earnings Per Share for 2007 is greater than or equal to
50% but less than 80% of the 2007 Performance Threshold, (a) the Escrow Agent
shall deliver to the Purchasers, on a pro rata basis based on the number of
Preferred Shares owned by such Purchasers as of the date thereof, the number of
Escrow Shares equal to the total number of Escrow Shares multiplied by 200% of
the percentage by which the 2007 Performance Threshold was not achieved (i.e.,
200% of (x) 100% minus (y) the percentage computed by dividing the Company’s
Earnings Per Share for 2007 by the 2007 Performance Threshold) and (b) the
remaining Escrow Shares shall remain in escrow with the Escrow Agent. By way of
example, if the Company’s Earnings Per Share for 2007 is an amount equal to 60%
of the 2007 Performance Threshold, the Purchasers shall receive 80% of the
Escrow Shares (200% of (100% - 60%)) and 20% of the Escrow Shares, in the
aggregate, shall remain in escrow with the Escrow Agent. Within one (1) business
day of the Purchaser Representative’s receipt of the 2007 financial statements,
the Company and the Purchaser Representative shall provide written instructions
to the Escrow Agent instructing the Escrow Agent to deliver the applicable
number of Escrow Shares to the Purchasers and to hold the remaining Escrow
Shares in escrow.


(iii)  If the Company’s Earnings Per Share for 2007 is greater than or equal to
80% but less than 100% of the 2007 Performance Threshold, (a) the Escrow Agent
shall deliver to the Purchasers, on a pro rata basis based on the number of
Preferred Shares owned by such Purchasers as of the date thereof, the number of
Escrow Shares equal to the product of the number of Escrow Shares multiplied by
the 2007 Adjustment Percentage (as defined herein) and (b) the remaining Escrow
Shares shall remain in the escrow with the Escrow Agent. For purposes of this
Escrow Agreement: (a) “2007 Adjustment Percentage” means the percentage
calculated by subtracting (x) 34.2% from (y) the quotient of (i) the Aggregate
Purchase Price divided by (ii) the 2007 Actual Net Income multiplied by 5.0,
multiplied by 100; (b) the “Aggregate Purchase Price” means $23,969,999.36; and
(c) the “2007 Actual Net Income” means the Earnings Per Share for 2007
multiplied by the Outstanding Shares. By way of example, if the Company’s
Earnings Per Share for 2007 is an amount equal to 80% of the 2007 Performance
Threshold, the Purchasers shall receive 8.8% of the Outstanding Shares from the
Escrow Shares:


$23,969,999.36 / (($0.372 x 30,000,000) x 5.0)) x 100 = 43.0%


43.0% - 34.2% = 8.8%
 
and of the remaining Escrow Shares will remain in escrow. Within one (1)
business day of the Purchaser Representative’s receipt of the 2007 financial
statements, the Company and the Purchaser Representative shall provide written
instructions to the Escrow Agent instructing the Escrow Agent to deliver the
applicable number of Escrow Shares to the Purchasers and to hold the remaining
Escrow Shares in escrow.
 
-2-

--------------------------------------------------------------------------------



(iv)  If the Company’s Earnings Per Share for 2007 equals or exceeds the 2007
Performance Threshold, the 100% of the Escrow Shares shall be remain in escrow
with the Escrow Agent.
 
Notwithstanding anything to the contrary herein, only those Purchasers who own
Preferred Shares acquired under the Purchase Agreement and remain shareholders
of the Company at the time that any Escrow Shares become deliverable hereunder
shall be entitled to their pro rata portion of such Escrow Shares. Any Escrow
Shares not delivered to Purchasers because the Purchasers no longer hold
Preferred Shares acquired under the Purchase Agreement shall remain in escrow
with the Escrow Agent.


1.4 With respect to the Escrow Shares remaining in escrow with the Escrow Agent
following the distribution of Escrow Shares pursuant to Section 1.3 above (the
“Remaining Escrow Shares”), the parties hereby agree that the Remaining Escrow
Shares shall be delivered as set forth below:


(i)  In the event the Net Income reported by the Company in its 2008 financial
statements (the “2008 Actual Net Income”) is less than 50% of the 2008
Performance Threshold, the Remaining Escrow Shares shall be distributed on a pro
rata basis to the Purchasers based on the number of Preferred Shares owned by
such Purchasers as of the date thereof. Within one (1) business day of the
Purchaser Representative’s receipt of the 2008 financial statements, the Company
and the Purchaser Representative shall provide written instruction to the Escrow
Agent instructing the Escrow Agent to issue and deliver the Remaining Escrow
Shares to the Purchasers on a pro rata basis to the Purchasers based on the
number of Preferred Shares owned by such Purchasers as of the date thereof.


(ii)  In the event the 2008 Actual Net Income is greater than or equal to 50%
but less than 80% of the 2008 Performance Threshold, (a) the Escrow Agent shall
deliver to the Purchasers, on a pro rata basis based on the number of Preferred
Shares owned by such Purchasers as of the date thereof, the number of Remaining
Escrow Shares equal to the total number of Remaining Escrow Shares multiplied by
200% of the percentage by which the 2008 Performance Threshold was not achieved
and (b) the Escrow Agent shall deliver to the Principal Stockholder the
remaining Remaining Escrow Shares. By way of example, if the Company’s 2008
Actual Net Income for 2008 is an amount equal to 60% of the 2008 Performance
Threshold, the Purchasers shall receive 80% of the Remaining Escrow Shares (200%
of (100% - 60%)) and the Principal Stockholder shall receive, in the aggregate,
20% of the Remaining Escrow Shares. Within one (1) business day of the Purchaser
Representative’s receipt of the 2008 financial statements, the Company and the
Purchaser Representative shall provide written instructions to the Escrow Agent
instructing the Escrow Agent to deliver the applicable number of Remaining
Escrow Shares to the Purchasers and the Principal Stockholder.
 
-3-

--------------------------------------------------------------------------------




(iii)  In the event the 2008 Actual Net Income is greater than or equal to 80%
but less than 100% of the 2008 Performance Threshold, (a) the Escrow Agent shall
deliver to the Purchasers, on a pro rata basis based on the number of Preferred
Shares owned by such Purchasers as of the date thereof, the number of Remaining
Escrow Shares equal to the product of 90,000 multiplied by the product of (i)
the percentage by which the 2008 Performance Threshold was not achieved and (ii)
100 and (b) the Escrow Agent shall deliver to the Principal Stockholder the
remaining Remaining Escrow Shares; provided, however, that in the event the
amount to be released by the Escrow Agent pursuant to this section exceeds the
number of Remaining Escrow Shares then held by the Escrow Agent, the Escrow
Agent shall deliver to the Purchasers, on a pro rata basis based on the number
of Preferred Shares owned by such Purchasers as of the date thereof, all of the
Remaining Escrow Shares. By way of example, if the Company’s 2008 Actual Net
Income for 2008 is an amount equal to 90% of the 2008 Performance Threshold, the
Purchasers shall receive 900,000 shares of Common Stock from the Remaining
Escrow Shares (90,000 ((100% - 90%) x 100)) and the Principal Stockholder shall
receive the remaining Remaining Escrow Shares. Within one (1) business day of
the Purchaser Representative’s receipt of the 2008 financial statements, the
Company and the Purchaser Representative shall provide written instructions to
the Escrow Agent instructing the Escrow Agent to deliver the applicable number
of Remaining Escrow Shares to the Purchasers and the Principal Stockholder.


(iv) In the event the Company achieves 100% of the 2008 Performance Threshold,
the Remaining Escrow Shares shall be returned to the Principal Stockholder at
the address set forth in Section 5.3 hereof.


Notwithstanding anything to the contrary herein, only those Purchasers who own
Preferred Shares acquired under the Purchase Agreement and remain shareholders
of the Company at the time that any Remaining Escrow Shares become deliverable
hereunder shall be entitled to their pro rata portion of such Remaining Escrow
Shares. Any Remaining Escrow Shares not delivered to Purchasers because the
Purchasers no longer hold Preferred Shares acquired under the Purchase Agreement
will be delivered to the Company.


1.5. If the Company does not fully achieve the 2007 Performance Threshold for
2007 or the 2008 Performance Threshold for 2008, the Company shall use best
efforts to promptly cause the Escrow Shares or the Remaining Escrow Shares, as
applicable, to be delivered to the Purchasers, including causing its transfer
agent promptly to issue the certificates in the names of the Purchasers and
causing its securities counsel to provide any written instruction required by
the Escrow Agent in a timely manner so that the issuances and delivery
contemplated above can be achieved within ten business days following delivery
of the 2007 financial statements or 2008 financial statements, as applicable, to
the Purchaser Representative.
 
-4-

--------------------------------------------------------------------------------




1.6 The Company will provide the Purchaser Representative with (i) the Company’s
audited financial statements for 2007, prepared in accordance with US GAAP, on
or before April 30, 2008 and (ii) the Company’s audited financial statements for
2008, prepared in accordance with US GAAP, on or before April 30, 2009, so as to
allow the Purchaser Representative the opportunity to evaluate whether the 2007
Performance Threshold and/or the 2008 Performance Threshold were attained.


1.7  Upon the written request of the Company and Purchaser Representative, the
Escrow Agent shall deliver the Escrow Shares and the Remaining Escrow Shares, as
applicable, to each Purchaser and/or the Principal Stockholder pursuant to the
written instructions of the Company and Purchaser Representative. 


ARTICLE II
REPRESENTATIONS OF THE PRINCIPAL STOCKHOLDER


2.1 The Principal Stockholder hereby represents and warrants to the Purchasers
and the Purchaser Representative as follows:


(i) The Escrow Shares are validly issued, fully paid and nonassessable shares of
the Company. The Principal Stockholder is the record and beneficial owner of the
Escrow Shares and has good title to the Escrow Shares, free and clear of all
pledges, liens, claims and encumbrances, except encumbrances created by this
Agreement. There are no restrictions on the ability of the Principal Stockholder
to transfer the Escrow Shares or to enter into this Agreement other than
transfer restrictions under applicable federal and state securities laws. Upon
any delivery of Escrow Shares to the Purchasers hereunder, the Purchasers will
acquire good and valid title to the Escrow Shares, free and clear of any
pledges, liens, claims and encumbrances.


(ii) The performance of this Agreement and compliance with the provisions hereof
will not violate any provision of any law applicable to the Principal
Stockholder and will not conflict with or result in any breach of any of the
terms, conditions or provisions of, or constitute a default under, or result in
the creation or imposition of any lien, charge or encumbrance upon, any of the
properties or assets of the Principal Stockholder pursuant to the terms of the
certificate of incorporation or by-laws of the Company or any indenture,
mortgage, deed of trust or other agreement or instrument binding upon the
Principal Stockholder or affecting the Escrow Shares. No notice to, filing with,
or authorization, registration, consent or approval of any governmental
authority or other person is necessary for the execution, delivery or
performance of this Agreement or the consummation of the transactions
contemplated hereby by the Principal Stockholder.
 
-5-

--------------------------------------------------------------------------------




ARTICLE III
COVENANTS


3.1. If any Escrow Shares are distributed to the Purchasers hereunder, then the
Company shall use commercially reasonable efforts to file a registration
statement relating to the resale by the Purchasers of the Escrow Shares so
distributed within 30 days following the date that the Company is obligated
hereunder to deliver any such Escrow Shares to the Purchasers and the Company
shall thereafter use commercially reasonable efforts to cause such registration
statement to become effective. The Purchasers shall provide such information to
the Company as the Company may reasonably request in order to prepare such
registration statement, including, without limitation, delivery to the Company
of selling stockholder questionnaires. The Company shall cause such registration
statement to remain effective until each Purchaser has sold any Escrow Shares
received by it thereunder or until each Purchaser is permitted to resell all of
the Escrow Shares received hereunder at one time pursuant to Rule 144(k) of the
Securities Act of 1933, as amended.


3.2. In the event a Purchaser elects to receive shares of Common Stock from the
Escrow Shares pursuant to Section 3.20 of the Purchase Agreement, the Principal
Stockholder shall deliver to the Escrow Agent additional shares of Common Stock
owned by it in the amounts released to such Purchaser within thirty (30) days of
the release of such shares from escrow.


ARTICLE IV
MISCELLANEOUS


4.1. The Company will pay Escrow Agent a total of $1,000.00 for all services
rendered by Escrow Agent hereunder.


4.2 No waiver or any breach of any covenant or provision herein contained shall
be deemed a waiver of any preceding or succeeding breach thereof, or of any
other covenant or provision herein contained. No extension of time for
performance of any obligation or act shall be deemed an extension of the time
for performance of any other obligation or act.
 
4.3 All notices, communications and instructions required or desired to be given
under this Agreement must be in writing and shall be deemed to be duly given if
sent by registered or certified mail, return receipt requested, or overnight
courier to the following addresses:
 
If to Escrow Agent:
Kramer Levin Naftalis & Frankel LLP
 
1177 Avenue of the Americas
 
New York, New York 10036
 
Attention: Christopher S. Auguste, Esq.
 
Tel No.: (212) 715-9100
 
Fax No.: (212) 715-8000

 
-6-

--------------------------------------------------------------------------------


 
If to the Company or the Principal Stockholder: 



 
Wuhan Blower Co.
 
Canglongdao Science Park of Wuhan
 
East Lake Hi-Tech Development Zone
 
Wuhan, Hubei 430200
 
People’s Republic of China
 
Attention: Xu Jie
 
Tel. No.: (86) 138 7113 6999
 
Fax No.: (86) 027 5970 0010

 

 
With a copy to:
   
Troutman Sanders LLP
 
The Chrysler Building
 
405 Lexington Avenue
 
New York, New York 10174
 
Attention: Henry I. Rothman, Esq.
 
Tel. No.: (212) 704-6179
 
Fax No.: (212) 704-5950



If to the Purchaser
Vision Opportunity Master Fund, Ltd.
Representative:
20 W. 55th Street, 5th Floor
 
New York, New York 10019
 
Attention: Yiting Liu
 
Tel. No.: (212) 849-8238
 
Fax No.: (212) 867-1416

 
or to such other address and to the attention of such other person as any of the
above may have furnished to the other parties in writing and delivered in
accordance with the provisions set forth above.


 4.4 This Escrow Agreement shall be binding upon and shall inure to the benefit
of the permitted successors and permitted assigns of the parties hereto.


4.5 This Escrow Agreement is the final expression of, and contains the entire
agreement between, the parties with respect to the subject matter hereof and
supersedes all prior understandings with respect thereto. This Escrow Agreement
may not be modified, changed, supplemented or terminated, nor may any
obligations hereunder be waived, except by written instrument signed by the
parties to be charged or by its agent duly authorized in writing or as otherwise
expressly permitted herein.
 
4.6 Whenever required by the context of this Escrow Agreement, the singular
shall include the plural and masculine shall include the feminine. This Escrow
Agreement shall not be construed as if it had been prepared by one of the
parties, but rather as if both parties had prepared the same. Unless otherwise
indicated, all references to Articles are to this Escrow Agreement.
 
-7-

--------------------------------------------------------------------------------


 
4.7 The parties hereto expressly agree that this Escrow Agreement shall be
governed by, interpreted under and construed and enforced in accordance with the
laws of the State of New York, without regard to conflicts of law principles
that would result in the application of the substantive laws of another
jurisdiction. Any action to enforce, arising out of, or relating in any way to,
any provisions of this Escrow Agreement shall only be brought in a state or
Federal court sitting in New York City, Borough of Manhattan.
 
4.8 The Escrow Agent’s duties hereunder may be altered, amended, modified or
revoked only by a writing signed by the Company, the Principal Stockholder, the
Purchaser Representative and the Escrow Agent.
 
4.9 The Escrow Agent shall be obligated only for the performance of such duties
as are specifically set forth herein and may rely and shall be protected in
relying or refraining from acting on any instrument reasonably believed by the
Escrow Agent to be genuine and to have been signed or presented by the proper
party or parties. The Escrow Agent shall not be personally liable for any act
the Escrow Agent may do or omit to do hereunder as the Escrow Agent while acting
in good faith and in the absence of gross negligence, fraud and willful
misconduct, and any act done or omitted by the Escrow Agent pursuant to the
advice of the Escrow Agent’s attorneys-at-law shall be conclusive evidence of
such good faith, in the absence of gross negligence, fraud and willful
misconduct.
 
4.10 The Escrow Agent is hereby expressly authorized to disregard any and all
warnings given by any of the parties hereto or by any other person or
corporation, excepting only orders or process of courts of law and is hereby
expressly authorized to comply with and obey orders, judgments or decrees of any
court. In case the Escrow Agent obeys or complies with any such order, judgment
or decree, the Escrow Agent shall not be liable to any of the parties hereto or
to any other person, firm or corporation by reason of such decree being
subsequently reversed, modified, annulled, set aside, vacated or found to have
been entered without jurisdiction.
 
4.11 The Escrow Agent shall not be liable in any respect on account of the
identity, authorization or rights of the parties executing or delivering or
purporting to execute or deliver any documents or papers deposited or called for
thereunder in the absence of gross negligence, fraud and willful misconduct.
 
4.12 The Escrow Agent shall be entitled to employ such legal counsel and other
experts as the Escrow Agent may deem necessary properly to advise the Escrow
Agent in connection with the Escrow Agent’s duties hereunder, may rely upon the
advice of such counsel, and may pay such counsel reasonable compensation
therefor which shall be paid by the Escrow Agent. The Escrow Agent has acted as
legal counsel for one of the Purchasers and may continue to act as legal counsel
for such Purchaser from time to time, notwithstanding its duties as the Escrow
Agent hereunder. The Company and the Purchasers consent to the Escrow Agent in
such capacity as legal counsel for one of the Purchasers and waive any claim
that such representation represents a conflict of interest on the part of the
Escrow Agent. The Company and the Purchasers understand that the Escrow Agent is
relying explicitly on the foregoing provision in entering into this Escrow
Agreement.
 
-8-

--------------------------------------------------------------------------------


 
4.13 The Escrow Agent’s responsibilities as escrow agent hereunder shall
terminate if the Escrow Agent shall resign by giving written notice to the
Company and the Purchasers. In the event of any such resignation, the Purchasers
and the Company shall appoint a successor Escrow Agent and the Escrow Agent
shall deliver to such successor Escrow Agent any escrow funds and other
documents held by the Escrow Agent.
 
4.14 If the Escrow Agent reasonably requires other or further instruments in
connection with this Escrow Agreement or obligations in respect hereto, the
necessary parties hereto shall join in furnishing such instruments.
 
4.15 It is understood and agreed that should any dispute arise with respect to
the delivery and/or ownership or right of possession of the documents or the
Escrow Shares held by the Escrow Agent hereunder, the Escrow Agent is authorized
and directed in the Escrow Agent’s sole discretion (1) to retain in the Escrow
Agent’s possession without liability to anyone all or any part of said documents
or the Escrow Shares until such disputes shall have been settled either by
mutual written agreement of the parties concerned by a final order, decree or
judgment or a court of competent jurisdiction after the time for appeal has
expired and no appeal has been perfected, but the Escrow Agent shall be under no
duty whatsoever to institute or defend any such proceedings or (2) to deliver
the Escrow Shares and any other property and documents held by the Escrow Agent
hereunder to a state or Federal court having competent subject matter
jurisdiction and located in the City of New York, Borough of Manhattan, in
accordance with the applicable procedure therefor.
 
4.16 The Company and each Purchaser agree jointly and severally to indemnify and
hold harmless the Escrow Agent and its partners, employees, agents and
representatives from any and all claims, liabilities, costs or expenses in any
way arising from or relating to the duties or performance of the Escrow Agent
hereunder or the transactions contemplated hereby or by the Purchase Agreement
other than any such claim, liability, cost or expense to the extent the same
shall have been determined by final, unappealable judgment of a court of
competent jurisdiction to have resulted from the gross negligence, fraud or
willful misconduct of the Escrow Agent.
 
[Signature Page Follows]
 
-9-

--------------------------------------------------------------------------------


 
[SIGNATURE PAGE TO ESCROW AGREEMENT]
 
IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of this
___ day of February, 2007.
 
UNITED NATIONAL FILM CORPORATION
                  By:  /s/ Xu Jie      

--------------------------------------------------------------------------------

Name: Xu Jie
   
Title: President and Chief Executive Officer
   


       
PURCHASER REPRESENTATIVE:
           
VISION OPPORTUNITY MASTER FUND, LTD.
                  By:  /s/ Adam Benowitz      

--------------------------------------------------------------------------------

Name:  Adam Benowitz
   
Title:  Portfolio Manager

 

       
FAME GOOD INTERNATIONAL LIMITED
                  By:  /s/ Xu Jie      

--------------------------------------------------------------------------------

Name: Xu Jie
   
Title: Director

 

       
ESCROW AGENT:
             
KRAMER LEVIN NAFTALIS & FRANKEL LLP
                  By:  /s/ Christopher S. Augoste      

--------------------------------------------------------------------------------

Name:  Christopher S. Augoste
   
Title:  Partner

 
-10-

--------------------------------------------------------------------------------

